MURDOCK, Justice
(dissenting in appeal no. 1110698).
I respectfully dissent as to this Court’s affirmance of the trial court’s judgment in case no. 1110698. I question the rejection by this Court of more than one of the arguments made by Certain Underwriters at Lloyd’s, London, and Certain London Marketing Insurance Companies (hereinafter “LMI”) in their appeal of this judgment. Among other things, I disagree with the main opinion’s understanding and application of the term “occurrence” in the LMI policies at issue. The release of PCB *467occurred at separate geographical locations at separate times, resulting, in separate “occurrences.” Each occurrence resulted from some practice in which the insured engaged at each of the contaminated locations that was specific to that location (notwithstanding the fact that some of these practices were repeated from one location to another).
I also question the application by the trial court and by this Court of the “owned-property” exclusion in the LMI policy, including this Court’s approval of the trial court’s instruction to the jury that an imminent threat of harm to a third party or to the property of a third party was sufficient to avoid the application of this exclusion. I am concerned that this application of the “owned-property” exclusion is inconsistent with the language of the insurance policy voluntarily agreed to by the insurer and the insured.